Citation Nr: 0830791	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the former spouse of a veteran who served on 
active duty from January 1964 to January 1967, from March 
1967 to October 1971, and from December 1971 to May 1975.  
The veteran died in May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2008, the veteran testified 
at a hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the appellant was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim in July 2004.  The VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 C.F.R. § 3.159.  

In this case, the evidence shows that the veteran and 
appellant were legally married under the laws of the State of 
South Carolina in February 1966.  VA records show the veteran 
provided inconsistent information as to his marital status 
and date of his divorce from the appellant in reports dated 
in October 1979 and June 1982.  In an October 1979 
application for VA benefits the veteran reported that his 
marriage to the appellant had been terminated by divorce in 
June 1973.  He noted the divorce was obtained in "Cola, 
S.C."  He also listed his unmarried children as J.J.H., born 
in May 1966, and J.W.H., born in October 1967.  A June 1982 
VA examination report noted the veteran stated he divorced 
his wife after his second tour of duty in Vietnam because of 
her "sexual misconduct" and because she was living with 
another man.  

The appellant contends that the veteran deserted her in 1971 
and subsequently misled her about his having obtained a 
divorce.  She testified that she remarried another man in 
1980 and was divorced from him in 1985.  She asserts that she 
and the veteran have remained legally married and that their 
separation since 1971 was due to no fault of hers.  
Statements from the appellant and her children J.W.H. and 
A.R.R. noted the oldest sibling, J.J.H., told them that the 
veteran told him he had never obtained a divorce.  A State of 
Washington report issued in March 2006 identifies the veteran 
as the legal father of A.R.R. born in December 1971 in Pierce 
County, Washington.  Reports received by the RO in August 
2005 show a search for a divorce record in South Carolina 
public health records and Charleston County revealed to 
records.  It was noted, however, that the Office of the Clerk 
of Court in the county where the divorce would have been 
granted should be contacted. 

The evidence of record includes statements provided by the 
veteran in June 1982 that are contradictory to the 
appellant's statements as to the reason for her separation 
from the veteran in approximately 1971.  Her statement may 
not be accepted on its own and further development is 
required in this case.  The Board notes that the veteran's 
refusal to recognize A.R.R. as his child in VA documents, the 
statement of A.R.R. not recognizing the veteran as her 
father, and the appellant's own testimony raise the issue of 
a dispute as to the veteran's actual paternity of A.R.R.  
Copies of the original birth certificates for the appellant's 
children J.J.H., J.W.H., and A.R.R. have not been provided.  
Correspondence dated in June 2006 noted the appellant was in 
possession of a VA insurance change of beneficiary form dated 
August 25, 1971, listing the appellant as his primary 
beneficiary.  A copy of this document was not provided.  

As records show A.R.R. was born in December 1971 the matter 
of actual paternity is pertinent to the veteran's statement 
in June 1982 as to the reason for the separation from his 
spouse.  The appellant should be requested to provide copies 
of the documents demonstrating her marriage in 1980 and her 
divorce in 1985, to provide copies of the original birth 
certificates for J.J.H., J.W.H., and A.R.R., and to provide 
copies of any VA insurance reports in her possession.  The 
Board finds that appropriate action should be taken to obtain 
the veteran's service personnel records and his VA insurance 
claims file.  Although records show a search of South 
Carolina public health records was negative, there is no 
evidence of a specific request for a search to be conducted 
by the Office of the Clerk or Court for Richland County, 
South Carolina.  Therefore, additional development is 
required prior to appellate review.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2007).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested 
to provide copies of the documents 
demonstrating her marriage in 1980 and 
her divorce in 1985, to provide copies 
of the original birth certificates for 
J.J.H., J.W.H., and A.R.R., and to 
provide copies of any VA insurance 
reports in her possession.  

2.  Appropriate action should be taken 
to obtain the veteran's service 
personnel records. 

3.  Appropriate action should be taken 
to obtain the veteran's VA insurance 
claims file.  

4.  Appropriate action should be taken 
to request that a search for divorce 
records be conducted by the Office of 
the Clerk or Court for Richland County, 
South Carolina.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


